Name: Commission Regulation (EEC) No 1550/89 of 2 June 1989 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain floricultural products originating in Cyprus, Israel, Jordan and Morocco
 Type: Regulation
 Subject Matter: Asia and Oceania;  Africa;  agricultural activity;  prices
 Date Published: nan

 No L 151 /32 Official Journal of the European Communities 3 . 6 . 89 COMMISSION REGULATION (EEC) No 1550/89 of 2 June 1989 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain floricultural products originating in Cyprus, Israel , Jordan and Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel , Jordan and Morocco ('), as amended by Regulation (EEC) No 3551 /88 (2), and in particular Article 5 (2) (a) thereof, Whereas, pursuant to Article 3 of the abovementioned Regulation (EEC) No 4088/87, Community producer prices applicable for fortnightly periods are fixed twice a year before 1 5 May and 1 5 October for uniflorous (bloom) carnations, multiflorous (spray) carnations, large-flowered roses and small-flowered roses ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down certain detailed rules for the application of the arrangements for the import into the Community of certain flowers originating in Cyprus, Israel and Jordan (3), as amended by Regulation (EEC) No 3556/88 (4), prices for roses are determined on the basis of the average daily prices recorded on the representative producer markets for the pilot varieties of quality grade 1 in the three preceding years ; whereas for carnations those prices are fixed under the same conditions for the bloom and spray types ; whereas, for the determination of the average , prices which differ by 40 % and more from the average price recorded on the same market during the same period during the three preceding years are excluded ; Whereas the Community producer prices for the fortnightly periods to 5 November 1989 should be determined on the basis of data provided by the Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, HAS ADOPTED THIS REGULATION : Article 1 The Community producer for large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations provided for in Article 3 of Regulation (EEC) No 4088/87 for the fortnightly periods to 5 November 1989 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 382, 31 . 12. 1987, p. 22. (2) OJ No L 311 , 17 . 11 . 1988, p. 1 . (3) OJ No L 72, 18 . 3 . 1988 , p. 1-6 . (4) OJ No L 311 , 17 . 11 . 1988, p. 8 . 3 . 6 . 89 Official Journal of the European Communities No L 151 /33 ANNEX Community producer prices (ECU/100 pieces) Weeks Period Uniflorous carnations (bloom) Multiflorous carnations (spray) Large-flowered roses Small-flowered roses 23 and 24 5. 6 to 18. 6.1989 10,64 11,23 25,36 12,40 25 and 26 19 . 6 to 2. 7.1989 9,48 11,11 19,94 9,01 27 and 28 3. 7 to 16. 7.1989 8,57 10,53 19,09 8,57 29 and 30 17. 7 to 30. 7. 1989 11,26 13,11 18,97 9,01 31 and 32 31 . 7 to 13 . 8 . 1989 11,28 10,87 20,90 9,46 33 and 34 14. 8 to 27. 8 . 1989 9,77 9,63 20,17 9,28 35 and 36 28 . 8 to 10. 9.1989 12,20 10,58 23,83 10,31 37 and 38 11 . 9 to 24. 9.1989 13,66 12,10 25,16 12,04 39 and 40 25. 9 to 8.10.1989 13,03 11,35 29,51 12,03 41 and 42 9. 10 to 22. 10. 1989 13,19 11,67 28,21 13,24 43 and 44 23. 10 to 5.11.1989 17,39 12,29 33,91 15,12